NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10074

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00287-KJD-CWH-1
 v.

ANDREW JOHN GIBSON,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                       Argued and Submitted March 8, 2021
                               Las Vegas, Nevada

Before: CLIFTON, NGUYEN, and BENNETT, Circuit Judges.

      Defendant Andrew J. Gibson was convicted of a single count of Receipt or

Distribution of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2) and

sentenced to 168 months’ imprisonment. The district court imposed a lifetime term

of supervised release with both standard and special supervised release conditions.

Gibson challenges the lifetime supervised release term, the adult pornography



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
restriction, and the polygraph testing condition. Gibson and the government also

ask us to vacate the computer monitoring condition and remand to the district court

to conform the court’s written judgment to its oral pronouncement and written

order.1 We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We

affirm the district court’s imposition of the challenged conditions, but vacate the

computer monitoring restriction and instruct the district court to conform its written

judgment to its oral pronouncement and written order.

      1. Gibson argues that the imposition of a lifetime supervision term violates

his Fifth and Sixth Amendment rights.           We disagree.      “[W]e review for

reasonableness the district court’s decision to sentence [Gibson] to a lifetime term

of supervised release,” see United States v. Cope, 527 F.3d 944, 952 (9th Cir. 2008),

and we review de novo claims that conditions violate the Constitution, United States

v. Evans, 883 F.3d 1154, 1160 (9th Cir. 2018). “We have previously held that

sentencing individuals convicted of possessing child pornography to lifetime terms

of supervised release is not substantively unreasonable.” United States v. Apodaca,

641 F.3d 1077, 1082 (9th Cir. 2011) (citing Cope, 527 F.3d at 952; United States v.

Daniels, 541 F.3d 915, 922 (9th Cir. 2008)). Indeed, in Apodaca, we upheld a

lifetime supervision term when the defendant possessed a “sizeable library of child


1
  Gibson also challenges the place restriction and the third-party risk notification
condition, which we address in an opinion filed concurrently with this memorandum
disposition.

                                          2
pornography,” and “knew that the persons depicted in the pornography were minors

and that some of the pornography depicted children engaged in sadistic or

masochistic acts.” Id. at 1079–80. Those facts are similar to the facts here, except

certain of the aggravating facts here, like Gibson’s conduct on supervised release,

were absent in Apodaca.

        We find no Fifth Amendment violation, including based on the district court’s

comments on Gibson representing himself. Though the district court remarked about

the potential utility of having advisory counsel to assist Gibson (which Gibson

declined), nothing in the record indicates that this informed the court’s decision to

impose a lifetime term of supervised release. We similarly hold that Gibson’s Sixth

Amendment rights were not violated.           Gibson was appropriately permitted to

represent himself after a psychological evaluation found him competent to do so.

His allegation that the lifetime supervision term was punitive and imposed because

of his decision to represent himself as well as the fact that he was not remorseful is

belied by the record and the district court’s resentencing order. The district court

described Gibson’s conduct at length and explained why it warranted a lifetime

supervision term.

        2. Gibson argues that Special Condition 22—the adult pornography



2
    Special Condition 2 provides:


                                          3
condition—violates his First Amendment rights because it is overbroad, contending

that it “must be modified to exclude purely adult content.” Because this condition

comports with our decision in United States v. Gnirke, 775 F.3d 1155 (9th Cir. 2015),

we hold that it does not violate Gibson’s First Amendment rights.

      In Gnirke, we found an adult pornography condition improperly restricted

access to certain materials “by limiting Gnirke’s access to non-pornographic

depictions of ‘sexually explicit conduct’ involving only adults,” id. at 1164

(emphasis in original), and improperly barred the defendant from entering certain

places, in violation of the defendant’s First Amendment rights, id. at 1164–65. But

we chose to construe the condition narrowly, so as not to cover non-pornographic


         No Pornography - The defendant shall not possess, own, use,
         view, or read any material depicting and/or describing “sexually
         explicit conduct” involving children, as defined by 18 U.S.C.
         § 2256(2), or “actual sexually explicit conduct” involving adults,
         as defined by 18 U.S.C. § 2257(h)(1). This prohibition includes,
         but is not limited to, computer images, pictures, photographs,
         books, writings, drawings, videos, or video games. The definition
         under 18 U.S.C. § 2256(2) means actual or simulated (a) sexual
         intercourse, including genital-genital, oral-genital, or oral-anal,
         whether between the same or opposite sex; (b) bestiality; (c)
         masturbation; (d) sadistic or masochistic abuse; or (e) lascivious
         exhibition of the genitals or pubic area of any person. The
         definition under 18 U.S.C. § 2257(h)(1) means actual, but not
         simulated, conduct as defined in clauses (a)-(e) above.
         Furthermore, the defendant shall not patronize any place where
         the primary purpose is related to such material or entertainment.
         The prohibition of the defendant’s possession or viewing of
         pornography does not apply to materials related to a collateral
         attack or used for the purpose of court mandated treatment.

                                         4
adult depictions, but instead “‘sexually explicit conduct’ involving adults, defined

as explicit sexually stimulating depictions of adult sexual conduct that are deemed

inappropriate by Gnirke’s probation officer.” Id. at 1166.3 In Gibson’s case,

restricted adult material is limited to content depicting “actual sexually explicit

conduct” as defined by 18 U.S.C. § 2257(h)(1). As noted in the condition itself,

“actual, . . . not simulated,” materials are restricted. Gibson is therefore incorrect

that “the condition as written prevents [access to] any form of adult sexual content—

movies, books, artistic displays.” Descriptions of adult sexual intercourse in a book,

for example, are not covered, but photographs of actual adult sexual intercourse in a

book are.

      The condition does not impermissibly restrict access to actual adult sexual

conduct because it is reasonably related to the goal of rehabilitating Gibson and has

no restriction on his liberty greater than necessary for that purpose. Cf. United States

v. Rearden, 349 F.3d 608, 618, 620 (9th Cir. 2003). The district court adequately

explained its reasons for imposing the condition when it noted that “inclusion of an

adult pornography restriction is justified by Defendant’s history of compulsive

behavior including risky, on-line sexual behavior,” “many possessors of child

pornography start with the viewing of adult pornography,” and studies have shown


3
  We noted that while pornography is difficult to fully define, “it is evident that, at a
minimum, pornography is explicit material intended to stimulate, arouse, or the
like.” Gnirke, 775 F.3d at 1167.

                                           5
that some offenders “previously convicted of possessing child pornography have

attributed their relapse to the viewing of adult pornography.”

      3. Gibson argues that Special Condition 4—the polygraph testing condition—

is unconstitutional. We reject this argument as we have in many other cases. See,

e.g., United States v. Stoterau, 524 F.3d 988, 1003–04 (9th Cir. 2008); Daniels, 541

F.3d at 925–26.

      4. We remand Special Condition 5—the computer monitoring condition—for

the district court to conform the written judgment to the court’s oral pronouncement

and written order, i.e., to include that “the probation officer will cooperate with

employers for purposes of determining whether the defendant may have access to a

computer for purposes of employment.”

       AFFIRMED in part, VACATED in part, and REMANDED.




                                         6